Citation Nr: 0015818	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a fracture of the right patella.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son in law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1940 to October 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In that rating decision the RO denied entitlement to 
a compensable disability rating for the right knee disorder 
and denied entitlement to service connection for a left knee 
disorder.  The veteran submitted a notice of disagreement 
with the denials of a compensable rating and service 
connection.  The RO provided him a statement of the case 
pertaining to both issues.

During a November 1997 hearing the veteran withdrew his 
appeal of the denial of service connection for a left knee 
disorder, and in his November 1997 substantive appeal he 
referred only to the rating assigned for the right knee 
disability.  The Board finds, therefore, that the issue of 
entitlement to service connection for a left knee disorder is 
not within its purview.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if withdrawn).

In a statement received in October 1997, the veteran, through 
his representative, sought to raise a claim of clear and 
unmistakable error in a July 1986 rating decision that denied 
entitlement to service connection for residuals of a skull 
fracture.  In May 1998, the RO issued a rating decision in 
which it found that there was no clear and unmistakable error 
in the July 1986 rating decision.  It is unclear from the 
record whether the veteran was advised of this decision.  In 
any event there is no notice of disagreement as to this 
issue.  The Board does not have jurisdiction over an issue 
unless there is a jurisdiction conferring notice of 
disagreement.  Shockley v. West, 11 Vet. App. 208 (1998); see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998).

Subsequent to the initiation of his appeal the veteran's 
claims file was transferred to the RO in Cheyenne, Wyoming, 
because he currently resides in that area.


REMAND

The veteran's service medical records show that he incurred a 
simple fracture of the right patella in April 1943 during a 
motor vehicle accident.  He continued to complain of pain in 
the knee following the initial treatment, and was given 
limited duty until his separation from service.

The veteran initially claimed entitlement to VA compensation 
benefits in February 1986.  In a July 1986 rating decision 
the RO granted service connection for the residuals of the 
right patella fracture.  Service connection was granted based 
on the service medical records alone, without any 
contemporaneous evidence showing that the veteran had any 
residuals of the in-service fracture.  A physical examination 
in February 1987, reportedly revealed no abnormalities in the 
right knee, but an X-ray study showed osteophytes in the 
patella and tibia.

VA treatment records for June 1992 through March 1996 reflect 
no complaints or clinical findings pertaining to the right 
knee.

In conjunction with his claim for an increased rating, the RO 
afforded the veteran a VA medical examination in December 
1996.  During that examination he reported having worked in 
heavy construction since his separation from service, and 
that he had pain and periodic swelling in the right knee.  
Physical examination revealed subpatellar crepitus and 
limited motion.  An X-ray study showed narrowing of the 
medial joint space, and the examiner provided a diagnosis of 
traumatic arthritis of the knee.  The examiner did not, 
however, provide an opinion on whether the traumatic 
arthritis was related to the in-service patella fracture.

The veteran was again provided a VA examination in December 
1997, at which time he again complained of pain and swelling 
in the knee.  The examining physician provided a diagnosis of 
degenerative joint disease of the knee, with some evidence of 
chondromalacia.  She also stated that "it" was as likely as 
not related to the in-service injury, but that she could not 
say that "it" was entirely related to the injury.  It is not 
clear from the examination report whether she intended to 
include the degenerative joint disease as being related to 
the injury, or if she was referring only to the 
chondromalacia.  Following a review of the claims file, she 
provided the opinion that chondromalacia was most likely 
related to the injury.

In April 1998 the RO obtained a medical opinion from the RO 
medical advisor.  He reviewed the claims file, including the 
December 1997 examination report, and stated that "excessive 
speculation" was required to associate the age-related 
degenerative joint disease with the in-service patella 
fracture.  He also provided information from a medical 
treatise to the effect that chondromalacia patella 
characteristically appears in young adults, and that 
chondromalacia was not a pre-cursor to osteoarthritis.  It 
appears that the medical advisor was rebutting the diagnosis 
of chondromalacia, and that he found the degenerative joint 
disease to be the result of aging, not the in-service injury.

It is not clear whether any of the VA examiners or the RO 
medical advisor is an orthopedic specialist.  In order to 
resolve the apparent conflict in the diagnosis and opinions 
as to the etiology of the veteran's right knee symptoms, the 
Board finds that an additional examination by an orthopedist, 
if available, is warranted.  See Abernathy v. Principi, 3 
Vet. App. 461 (1992) (if an examination is insufficient for 
rating purposes, another must be obtained).

The veteran contends that the right knee disorder 
significantly interferes with his ability to maintain 
employment.  If the evidence of record shows exceptional or 
unusual circumstances, or if the veteran has asserted that 
the schedular rating is inadequate, VA must specifically 
adjudicate the issue of entitlement to an extra-schedular 
rating.  Colayong v. West, 12 Vet. App. 524 (1999).  The RO 
has not, however, considered the veteran's entitlement to an 
extra-schedular rating, nor has the veteran been provided the 
relevant regulation, 38 C.F.R. § 3.321(b), in a statement of 
the case.  Where the veteran raises the question of 
entitlement to an extra-schedular rating, he must be afforded 
an opportunity to submit employment records showing the 
impact of his disability on employment.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a right 
knee disorder since March 1996.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  The veteran should also 
be invited to submit employment or other 
records showing the impact of his knee 
disability on his employment.

2.  The veteran should be afforded an 
examination by a VA orthopedist, if 
available, to determine the nature, 
etiology, and severity of his right knee 
symptoms.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the right knee 
and provide a diagnosis of any pathology 
found.  The examiner should also provide 
an opinion, based on the available 
evidence and sound medical principles, on 
whether, and to what degree, any right 
knee pathology is etiologically related 
to the in-service patella fracture.

In examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking; and express an opinion as to 
its severity.  

The examiner should also describe any 
functional loss pertaining to the knee, 
including the inability to perform normal 
working movements of the joint with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

If the examiner determines that the 
veteran has right knee pathology that is 
not related to the in-service patella 
fracture, after having described all of 
the functional limitations imposed by the 
right knee disability the examiner should 
distinguish the degree of right knee 
disability that is due to the in-service 
patella fracture from the disability due 
to non-service connected causes.  The 
examiner should provide the complete 
rationale for all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an increased rating for 
the right knee disorder, including 
entitlement to an extra-schedular rating.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes a reference to 38 C.F.R. 
§ 3.321(b).  The veteran and his 
representative should then be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without goode cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


